DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 11, filed 01/31/2022, with respect to the rejections of claims 7 and 32 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 7 and 32 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 12, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive in view of the amendments to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jenson et al. (US 2008/0255629). See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites, “the single optical fiber includes at least two fiber bragg gratings (FBG), wherein each FBG of the at least two FBGs are disposed in a different region of the heart”, see ll. 5-6. Looking to the originally filed specification, there is only disclosure that “In an aspect, multiple optical sensors may be integrated into one or more ICD leads traversing the heart at different places on the ICD leads”, see para. 97. The rest of para. 97 provides support for the use of multiple fibers/sensors in different regions of the heart, but there is no support for a single optical fiber having at least two FBGs, each FBG being disposed in a different region of the heart as claimed. Furthermore, such limitations do not appear in the originally filed drawings. As such, this limitation has been determined to comprise new matter and thus fails to comply with the written description requirement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11-12, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenson et al. (US 2008/0255629) (hereinafter Jenson).
Regarding claim 1, Jenson discloses a method for determining hemodynamic stability of a subject (Abstract), comprising: transmitting at least two optical signals via a single optical fiber disposed in a heart of the subject (Fig. 38A depicts four transmitted optical signals with differing wavelengths; Para. 260: “As shown in Fig. 38A, four light sources, providing input light at λ1, λ2, λ3, and λ4, respectively… Circulator 608 allows the input light to be coupled to main fiber 602”; Figs. 16 & 18 depict placement of optical fiber within heart), wherein the single optical fiber includes at least two fiber bragg gratings (FBG) (Fig. 22C, sensors 98-100; Para. 207: “… fiber Bragg grating in pressure sensor positions 98, 99, and 100”; Fig. 34A depicts two FBGs on single optical fiber), wherein each FBG of the at least two FBGs are disposed in a different region of the heart (Fig. 16A, strain gauges 26 are in different regions of right ventricle; Fig. 18A-B, strain gauges 32/40 are in different regions of right ventricle and atrium; Para. 203 discusses use of FBGs as strain gauges), and wherein the single optical fiber is configured to bend with a mechanical movement of the heart (Para. 74: “Aspects of the strain gauges employed in the subject methods are the presence of one or more transducers that generate a signal… in response to an applied stimulus, e.g…. bending… The strain gauge provides a signal when the tissue location of interest moves, since the strain gauge is stably associated with the tissue location of interest”); receiving a first reflected portion from a first FBG of the at least two FBGs and a second reflected portion from a second FBG of the at least two FBGs of the at least two optical signals via the single optical fiber (Fig. 23C depicts various reflected portions corresponding to respective FBGs; Para. 213), analyzing the first received reflected portion and the second received reflected portion over a period, wherein changes in at least one parameter of the first received reflected portion and the second received reflected portion of the at least two optical signals are indicative of the mechanical movement of a first region and a second region of the heart respectively; combining results of the first received reflected portion and the second received reflected portion of the at least two optical signals (Para. 260: “Spectrum analyzer 610 displays in real time the intensity of reflected light at different Bragg wavelengths corresponding to each strain gauge. In this way, a physician can time the cardiac motions at locations where each strain gauge is positioned”, with reference to Fig. 38A); and determining the hemodynamic stability of the subject based on the combined results (Abstract; Para. 290 describes use of evaluating tissue location movements in cardiac resynchronization (CRT)).
Regarding claim 6, Jenson discloses wherein the changes in the at least one parameter of the first reflected portion and the second reflected portion of the at least two optical signals are a function of an extent of bend of the single optical fiber (Para. 206: “the inventive cardiac timing device measures bending at the same time by looking at the changes in the width of the reflected signal”; Para. 208: “If the fiber 101 bends, the width in wavelength terms of the reflected light reflected broadens; Para. 230: “by transmitting a number of wavelengths into fiber 3104, and by detecting the amount of reflected light at different Bragg wavelengths corresponding to each strain gauge, control module 3102 can determine the amount of bending incurred at each strain gauge”).
Regarding claim 11, Jenson discloses the single optical fiber is disposed in a ventricle of the heart (Fig. 16 & 18).
Regarding claim 12, Jenson discloses the at least one parameter includes one or more of an amplitude (Para. 213) or a wavelength (Para. 207) of the received reflected first portion and the received reflected second portion of the at least two optical signal signals.
Regarding claim 34, Jenson discloses each of the at least two optical signals are associated with a different characteristic wavelength (Fig. 23C; Fig. 38A-B depict different characteristic wavelengths associated with each optical signal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Mi et al. (US 2009/0005829) (hereinafter Mi).
Regarding claims 2-3, Jenson does not disclose determining the hemodynamic stability of the subject comprises determining the subject is hemodynamically unstable if the changes in the at least one parameter are below a configurable threshold; receiving an electrocardiographic signal from one or more electrodes disposed in the subject; and detecting an arrhythmia in the subject based on the electrocardiographic signal, wherein: the hemodynamic stability of the subject is determined in response to detecting the arrhythmia; and the determined hemodynamic stability is indicative of hemodynamic effects of the detected arrhythmia.
Mi, however, teaches measurement of cardiac performance with movement sensors (Abstract) wherein determining the hemodynamic stability of the subject comprises determining the subject is hemodynamically unstable if changes in the at least one parameter of a movement signal and electrocardiographic signal is below a configurable threshold indicative of arrhythmia (Fig. 15, box 1208; Para. 73). Mi also teaches receiving an electrocardiographic signal from one or more electrodes disposed in the subject (Fig. 15, box 1202, 1204); and detecting an arrhythmia in the subject based on the electrocardiographic signal (Fig. 15, box 1206), wherein: the hemodynamic stability of the subject is determined in response to detecting the arrhythmia (Fig. 15, box 1208, 1210); and the determined hemodynamic stability is indicative of hemodynamic effects of the detected arrhythmia (Para. 68, 4th sentence: “the term ‘unstable’ is used to designate those arrhythmias where cardiac output falls to a level insufficient to ensure adequate perfusion of vital organs.  As such, hemodynamically unstable arrhythmias stand in contrast to less dangerous arrhythmias such as atrial fibrillation and sinus tachycardia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson to include determining the hemodynamic stability of the subject comprises determining the subject is hemodynamically unstable if the changes in the at least one parameter are below a configurable threshold; receiving an electrocardiographic signal from one or more electrodes disposed in the subject; and detecting an arrhythmia in the subject based on the electrocardiographic signal, wherein: the hemodynamic stability of the subject is determined in response to detecting the arrhythmia; and the determined hemodynamic stability is indicative of hemodynamic effects of the detected arrhythmia. Making this modification would be useful for identifying an unstable arrhythmia and initiating a response to such arrhythmia, as taught by Mi (Fig. 15; Para. 73).
Regarding claim 8, Jenson does not disclose receiving an electrocardiographic signal from an electrode disposed in the subject; analyzing the electrocardiographic signal over the period; combining results of analyzing the received first reflected portion, analyzing the received second reflected portion, and analyzing the electrocardiographic signal; and determining whether the subject is hemodynamically stable based on the combined results.
Mi, however, teaches receiving an electrocardiographic signal from an electrode disposed in the subject; analyzing the electrocardiographic signal over the period (Fig. 15, boxes 1202-1204; Para. 70); combining results of analyzing the received reflected optical signals and analyzing the electrocardiographic signal (Fig. 15, boxes 1206-1208); and determining whether the subject is hemodynamically stable based on the combined results for identifying an arrythmia (Fig. 15, box 1210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson to include receiving an electrocardiographic signal from an electrode disposed in the subject; analyzing the electrocardiographic signal over the period; combining results of analyzing the received first reflected portion, analyzing the received second reflected portion, and analyzing the electrocardiographic signal; and determining whether the subject is hemodynamically stable based on the combined results. Making this modification would be useful for identifying an unstable arrhythmia and initiating a response to such arrhythmia, as taught by Mi (Fig. 15; Para. 73).
Regarding claim 9, Jenson does not disclose the single optical fiber is disposed in at least one lead of an implantable cardioverter/defibrillator (ICD) implanted in the subject. Mi, however, teaches an optical fiber is disposed in at least one lead of an implantable cardioverter/defibrillator (ICD) implanted in the subject (Para. 64, first 2 sentences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson such that the single optical fiber is disposed in at least one lead of an implantable cardioverter/defibrillator (ICD) implanted in the subject. Making this modification would be useful for facilitating a response to a detected unstable arrhythmia, as taught by Mi (Fig. 15, box 1212; Para. 73).
Regarding claim 10, Jenson discloses the transmitting and receiving are performed by an implantable device implanted in the subject and comprising the single optical fiber (see rejection of claim 1 above). Jenson does not disclose the determining is performed by the implantable device. 
Mi, however, teaches determining hemodynamic stability of a subject is performed by the implantable device via an implanted microprocessor (Fig. 14, microprocessor 1148; Para. 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson to include the determining being performed by the implantable device. Making this modification would amount to combining prior art elements (Jenson & Mi) according to known methods (Mi) to yield predictable results (determining hemodynamic stability of the subject) (see MPEP 2141(III)(A)).
Regarding claim 13, Jenson does not disclose automatically administering an electric shock to the heart based on the determination of the hemodynamic stability of the subject. Mi, however, teaches automatically administering an electric shock to the heart based on the determination of the hemodynamic stability of the subject (Fig. 15, box 1212; Para. 73, last 2 sentences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson to include automatically administering an electric shock to the heart based on the determination of the hemodynamic stability of the subject. Making this modification would be useful for terminating an unstable arrhythmia, as taught by Mi.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Stegemann et al. (US 2006/0247702) (hereinafter Stegemann).
Regarding claim 14, Jenson does not disclose receiving a thermal signal indicating a temperature of at least a portion of the heart from a temperature sensor disposed in or adjacent to the heart of the subject; analyzing the changes in the at least one parameter and the thermal signal over a period; and combining results of analyzing the received first reflected portion of the optical signal, analyzing the received second reflected portion, and analyzing the thermal signal, wherein determining the hemodynamic stability of the subject is based on the combined results.
Stegemann, however, teaches a method measurement of coronary sinus parameter to optimize left ventricular performance (Abstract; Fig. 7) which includes measurement of coronary sinus parameters (302), inputting of these parameters into an index (304), determining if the heart is performing optimally based on these parameters (306; i.e., combining the results of analyzing the individual parameters to determine hemodynamic stability, see para. 96), and adjusting a pacing therapy in response to this determination (308). Stegemann leaves the list of coronary sinus parameters open-ended, disclosing, “IMD 14 would then immediately begin to collect measurements from whatever coronary sinus parameter were being used such as those discussed above,” see para. 96, 3rd sentence. Stegemann also suggests a blood temperature sensor for sensing the temperature of the blood in the coronary sinus and producing a temperature signal as a coronary sinus parameter (Para. 14, item h), and that such measurements provide a measure for the efficiency with which the heart performs work (Para. 88, 2nd to last sentence). Finally, Stegemann also discloses that the parameters derived from the sensors can be used to detect onset and severity of cardiac hemodynamic dysfunction (Para. 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson to disclose receiving a thermal signal indicating a temperature of at least a portion of the heart from a temperature sensor disposed in or adjacent to the heart of the subject; analyzing the changes in the at least one parameter and the thermal signal over a period; and combining results of analyzing the received first reflected portion of the optical signal, analyzing the received second reflected portion, and analyzing the thermal signal, wherein determining the hemodynamic stability of the subject is based on the combined results. Making this modification would be useful for determining if the heart is performing optimally and adjusting a pacing therapy in response to this determination, as well as detecting onset and severity of cardiac hemodynamic dysfunction, as taught by Stegemann.
Regarding claim 15, Stegemann also suggests the use of internal or external applications of ultrasound to measure heart volume, dimension changes, and velocities as measures of mechanical function (Para. 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson to include receiving a reflected portion of an ultrasound signal from an ultrasound sensor disposed in the subject; analyzing the changes in the at least one parameter and changes in the received reflected portion of the ultrasound signal over a period; and combining results of analyzing the first received reflected portion, analyzing the second reflected portion, and analyzing the received reflected portion of the ultrasound signal, wherein determining the hemodynamic stability of the subject is based on the combined results for the same reasons stated above with regards to claim 14.
Claim(s) 16-19, 21-26, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Stegemann.
Regarding claims 16 and 32, Mi discloses an implantable system for determining hemodynamic stability of a subject (Abstract), comprising: a set of optical fibers configured for placement in a heart of the subject (Fig. 1-2, conductor 120 of stimulation lead; Para. 38, last sentence: “one or more of the conductors can be optical conductors, such as an optical fiber”; Para. 50 describes use of optical flexion sensors comprising optical fibers, Para. 7 describes use of flexion sensors as movement sensors for producing a signal in response to movement of a ventricle; Fig. 12 depicts multiple stimulation leads within heart with movement sensor(s) 910, see para. 57-58) wherein at least one optical fiber in the set is configured to bend with a mechanical movement of the heart (Para. 7; Para. 36; Para. 50, last 3 sentences); at least one optical source configured to introduce an optical signal into the at least one optical fiber; at least one receiver configured to receive a reflected portion of the optical signal via the at least one optical fiber (Para. 50, last sentence: “an optical signal, such as that generated by a light emitting diode (LED), can be passed through an optical conductor, reflected at the tip, passed back through the optical conductor and then received by a component such as a photodiode”), wherein changes in at least one parameter of the received reflected portion of the optical signal are indicative of the mechanical movement of the heart (Para. 36); and at least one processor (Fig. 14, microprocessor 1148; Para. 57, 4th sentence; Para. 65) configured to determine the hemodynamic stability of the subject based on the received reflected portion of the optical signal (Fig. 15, boxes 1202-1210). 
Mi does not disclose receiving at least one of a thermal signal, an ultrasound signal, or an impedance signal, wherein changes in the at least one of the thermal signal, the ultrasound signal, or the impedance signal are also indicative of the mechanical movement of the heart; and also determining hemodynamic stability based on the changes in the at least one of the thermal signal, the ultrasound signal, or the impedance signal. 
Stegemann, however, teaches a method measurement of coronary sinus parameter to optimize left ventricular performance (Abstract; Fig. 7) which includes measurement of coronary sinus parameters (302), inputting of these parameters into an index (304), determining if the heart is performing optimally based on these parameters (306; i.e., combining the results of analyzing the individual parameters to determine hemodynamic stability, see para. 96), and adjusting a pacing therapy in response to this determination (308). Stegemann leaves the list of coronary sinus parameters open-ended, disclosing, “IMD 14 would then immediately begin to collect measurements from whatever coronary sinus parameter were being used such as those discussed above,” see para. 96, 3rd sentence. Stegemann also suggests the use of internal or external applications of ultrasound to measure heart volume, dimension changes, and velocities as measures of mechanical function (Para. 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Mi to include receiving an ultrasound signal, wherein changes in the ultrasound signal is indicative of the mechanical movement of the heart; and also determining hemodynamic stability based on the changes in the ultrasound signal. Making this modification would be useful for determining if the heart is performing optimally and adjusting a pacing therapy in response to this determination, as well as detecting onset and severity of cardiac hemodynamic dysfunction, as taught by Stegemann.
Regarding claim 17, Mi discloses determining the hemodynamic stability of the subject comprises determining the subject is hemodynamically unstable if the changes in the at least one parameter are below a configurable threshold (Fig. 15, box 1208; Para. 73).
Regarding claim 18, Mi discloses receiving an electrocardiographic signal from one or more electrodes disposed in the subject (Fig. 15, box 1202, 1204); and detecting an arrhythmia in the subject based on the electrocardiographic signal (Fig. 15, box 1206), wherein: the hemodynamic stability of the subject is determined in response to detecting the arrhythmia (Fig. 15, box 1208, 1210); and the determined hemodynamic stability is indicative of hemodynamic effects of the detected arrhythmia (Para. 68, 4th sentence: “the term ‘unstable’ is used to designate those arrhythmias where cardiac output falls to a level insufficient to ensure adequate perfusion of vital organs.  As such, hemodynamically unstable arrhythmias stand in contrast to less dangerous arrhythmias such as atrial fibrillation and sinus tachycardia”).
Regarding claim 19, Mi discloses one or more leads with a plurality of electrodes configured for routing in the subject for sensing electrocardiographic signals, wherein the at least one optical fiber is disposed within a first set of leads in the one or more leads (Para. 70, 5th sentence-end; Fig. 12, leads 902,932 with movement sensor 910, electrodes 904,934).
Regarding claim 21, Mi discloses at least one of the at least one optical source or the at least one receiver (Para. 50, last sentence discloses LED light source and photodiode receiver disposed within optical fiber conductor as optical flexion sensor) is disposed in the first set of leads (Fig. 12, at least one movement sensor 910 on lead 902).
Regarding claim 22, Mi discloses receiving an electrocardiographic signal from an electrode disposed in the subject; analyzing the electrocardiographic signal over the period (Fig. 15, boxes 1202-1204; Para. 70); combining results of analyzing the received reflected portion of the optical signal and analyzing the electrocardiographic signal (Fig. 15, boxes 1206-1208); and determining whether the subject is hemodynamically stable based on the combined results (Fig. 15, box 1210).
Regarding claim 23, Mi discloses a memory coupled to the at least one processor (Fig. 14, memory 1146 coupled to microprocessor 1148). Although Mi does not explicitly disclose that the memory is configured to store an electrical representation of at least one of the received reflected portion of the optical signal or the electrocardiographic signals, Mi does disclose that the memory comprise RAM for data storage (Para. 65). 
Furthermore, this limitation is being treated as a functional limitation of the memory structure. As per MPEP 2114(II): “’[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Seeing that Mi discloses the required structure of the memory which stores the electrical representations, the Examiner submits that Mi’s memory would at least be capable of storing an electrical representation of at least one of the received reflected portion of the optical signal or the electrocardiographic signals.
Regarding claim 24, Mi in view of Stegemann teaches at least one temperature sensor configured for placement in or adjacent to the heart of the subject (Stegemann: Fig. 5, temperature sensor 200), the at least one temperature sensor configured to measure a temperature of at least a portion of the heart (Para. 14, item h), wherein a change in the temperature of the portion of the heart is indicative of the mechanical movement of the heart (Para. 88, last 2 sentences: “a rise in CS blood temperature related to worse efficiency of the heart”).
Regarding claim 25, Mi in view of Stegemann teaches the at least one processor is further configured to: analyze the changes in the at least one parameter of the received reflected portion of the optical signal and the change in the temperature over a period; and combine results of analyzing the changes in the received reflected portion of the optical signal and analyzing the change in temperature, over the period, wherein the at least one processor is configured to determine the hemodynamic stability of the subject based on the combined results (see rejection of claim 14 above).
Regarding claim 26, Mi in view of Stegemann teaches at least one ultrasound emitter configured to transmit the ultrasound signal into the heart of the subject; and the at least one receiver comprises at least one ultrasound sensor configured to receive a reflected portion of the ultrasound signal, wherein a change in the received reflected portion of the ultrasound signal is indicative of the mechanical movement of the heart and wherein the at least one processor is further configured to: analyze the changes in the at least one parameter of the received reflected portion of the optical signal and the change in the received reflected portion of the ultrasound signal over a period; and combine results of analyzing the changes in the received reflected portion of the optical signal and analyzing the change in the received reflected portion of the ultrasound signal, over the period; and wherein the at least one processor is configured to determine the hemodynamic stability of the subject based on the combined results (see rejection of claim 15 above).
With regards to the structural limitations of the ultrasound emitter and ultrasound sensor, although Stegemann does not explicitly disclose the use of ultrasound emitters/sensors, the Examiner submits that internal or external applications of ultrasound to the heart as taught by Stegemann would necessarily require ultrasound emitters/sensors, as would be recognized by one of ordinary skill in the art. It is well known in the art that ultrasound measurements function by emitting ultrasound waves into the body and measuring the ultrasound waves reflected back to an ultrasound sensor by the body (see e.g. https://www.nibib.nih.gov/science-education/science-topics/ultrasound, under “How does it work?”). Such measurements as suggested by Stegemann would not be possible without the claimed structure of ultrasound emitters/sensors, and thus Stegemann’s teachings of ultrasound measurements necessitate this structure in order to function. As such, seeing that Stegemann’s teachings necessitate the use of ultrasound emitter/sensor for ultrasound measurements of the heart, it would have been obvious to one of ordinary skill in the art to also include this structure in order to make these ultrasound measurements.
Regarding claim 28, Mi discloses determining the hemodynamic stability of the subject comprises: analyzing the changes in the at least one parameter of the received reflected portion of the optical signal over a period (Fig. 15, box 1204), wherein the changes in the at least one parameter are a function of at least one of an extent of bend or a rate of bend of the at least one optical fiber (Para. 36, second sentence); and determining whether the subject is hemodynamically stable based on the analysis (Fig. 15, boxes 1206, 1210).
Regarding claim 29, Mi discloses receiving a reflected portion of at least one additional optical signal via a at least one additional optical fiber in the set (Para. 70, last 3 sentences: “The movement sensor can be disposed on the electrical stimulation leads so as to produce a signal reflecting movement of one or both of the ventricles”; Fig. 12 depicts multiple stimulation leads with movement sensor(s) 910, see para. 58, first sentence; Para. 9 discusses implanting two movement sensors within left and right ventricles to monitor movement of each ventricle), wherein determining the hemodynamic stability of the subject further comprises: analyzing changes in the at least one parameter of the received reflected portion of the at least one additional optical signal over the period (Fig. 17, boxes 1402-1404); combining results of analyzing the received reflected portion of the optical signal and analyzing the received reflected portion of the at least one additional optical signal (Fig. 17, box 1406); and determining whether the subject is hemodynamically stable based on the combined results (Fig. 17, box 1408; Para. 77: “a method of monitoring synchrony between contractions of the left and right ventricles… appropriate therapy is initiated in order to bring the contractions of the left and right ventricles back into synchrony”; Para. 78 describes using movement data to identify hemodynamic issues caused by abnormalities affecting systole or diastole).
Regarding claim 30, Mi discloses that at least one of the at least one optical source, the at least one receiver, or the at least one processor is disposed in an implantable cardioverter/defibrillator (ICD) (Para. 64; Para. 68; Para. 70; Fig. 12, see para. 57, 4th sentence; Fig. 14).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Stegemann, further in view of Strommer et al. (US 2016/0331980) (hereinafter Strommer).
Regarding claim 20, Mi does not disclose a capacitive element configured to administer an electric shock to the heart via a second set of leads in the one or more leads. Strommer, however, teaches a rechargeable ICD (Abstract) including at least one high voltage capacitor provided with a charge via a rechargeable battery. If an arrhythmia is detected, the at least one high voltage capacitor is signaled to discharge and provide an electric shock via a lead to the heart (Para. 38, first 3 sentences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Mi to include a capacitive element configured to administer an electric shock to the heart via a second set of leads in the one or more leads. Making this modification would amount to combining prior art elements (Mi & Strommer’s HV capacitor) according to known methods (Strommer) to yield predictable results (shocking the heart when arrhythmia is detected) (MPEP 2141(III)(A)).
Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mi in view of Stegemann, further in view of Onoda et al. (US 2011/0098533) (hereinafter Onoda).
Regarding claim 27, Mi does not disclose at least one fiber Bragg grating disposed within the at least one optical fiber and having at least one characteristic range of wavelengths, the at least one fiber Bragg grating being configured to reflect at least one portion of the optical signal in the at least one characteristic range of wavelengths to generate the reflected portion of the optical signal.
Onoda, however, teaches a medical instrument including a distortion detecting probe (Abstract) which includes a fiber Bragg grating (FBG) sensor within an optical fiber to detect temperature or external force (Para. 93; Fig. 6-7, FBG sensor section 3 of optical fiber 4). The FBG sensor section reflects only light having a Bragg wavelength (i.e., a characteristic wavelength) (Para. 91, Fig. 7) and includes a feature that an increase/decrease of the length in a longitudinal direction of the grating section causes its Bragg wavelength to vary.  Thus, the FBG sensor can be used to measure a temperature or distortion (Para. 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Mi to include at least one fiber Bragg grating disposed within the at least one optical fiber and having at least one characteristic range of wavelengths, the at least one fiber Bragg grating being configured to reflect at least one portion of the optical signal in the at least one characteristic range of wavelengths to generate the reflected portion of the optical signal. Making this modification would be useful for providing a multifunctional FBG sensor which can monitor both temperature and distortion, as taught by Onoda.
Regarding claim 31, Mi does not disclose that the at least one parameter includes one or more of an amplitude, a phase, a delay, or a wavelength of the received reflected portion of the optical signal. Onoda, however, teaches that the FBG sensor can calculate amounts of deformation of the FBG sensor section by calculating an amount of wavelength shift of reflected light (difference between the wavelength without deformation and the wavelength with deformation in the portions where the FBG sensor sections 3 exist) (Para. 85, 399). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Mi such that the at least one parameter includes a wavelength of the received reflected portion of the optical signal. Making this modification would amount to combining prior art elements (Mi’s optical fiber distortion sensor & Onoda’s FBG optical fiber distortion sensor) according to known methods (Onoda’s teachings) to yield predictable results (calculating deformation of the optical fiber) (MPEP 2141(III)(A)).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Mi, further in view of Bardy et al. (US 2018/0206752) (hereinafter Bardy).
Regarding claim 33, Jenson in view of Mi discloses that detecting the arrhythmia further includes detecting the arrhythmia based on the received reflected portions of the at least two optical signals (see rejection of claim 3 above). Jenson in view of Mi does not disclose that the ECG signal includes one or more types of electrical noise and interferences, analyzing the one or more types of noise and interferences, and detecting the arrhythmia based on the noise and interference.
Bardy, however, teaches ECG data classification for use in facilitating diagnosis of cardiac rhythm disorders (Abstract). Bardy also teaches that a presence of noise in the ECG data can pose problems for cardiologists when diagnosing and caring for patients with possible cardiac arrhythmias.  In contrast, identifying and removing noise by classifying segments of the data can greatly increase accuracy of identifying a valid cardiac event (Para. 96; Fig. 20 discusses embodiment of noise detector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Jenson in view of Mi such that the ECG signal includes one or more types of electrical noise and interferences, analyzing the one or more types of noise and interferences, and detecting the arrhythmia based on the noise and interference. Making this modification would be useful for greatly increasing the accuracy of identifying a valid cardiac event, as taught by Bardy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792   

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792